DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 and15-24 in the reply filed on 02/24/2021 is acknowledged.  The traversal is on the ground(s) that claims 1-9 remain in the present application for examination.  This is found persuasive because claims 1-9 related to embodiment 2 (mobile application).
Claims 25-34 (related to embodiment 1 – breaker/relay) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2021. Claims 10-14 are currently shown withdrawn. Claims 25-34 needs to be shown cancelled in the next response to this office action.









Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1 and 2 of Fisher (US pub. US 2020/0119542 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 15 of the instant application (US 20200144809) are drawn to an analog hardware filter, while the reference (Pub. US 20200119542) claims 1 and 2 are drawn to a high pass filter.  Said filter is similar/obvious in scope as an analog filter comprise or is a high pass filter. 
Independent claims 1 and 15 limitations of instant application (US 2020/0144809 A1, app. Serial no.16/712, 666) are similarly and obviously anticipated by reference Pub. (US 2020/0119542 A1, app. Serial no.16/710, 859.) Independent claims 1 and 2. 
 See Side by Side comparisons below:

Instant application- US 2020/0144809 
Ref. Pub. 2020/0119542

    PNG
    media_image1.png
    244
    292
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    290
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    242
    290
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    179
    282
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    333
    291
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    161
    298
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    193
    299
    media_image7.png
    Greyscale



This is obvious non statutory double patenting rejection is maintained.

Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are not persuasive. Neither a terminal disclaimer was filed in response to the Double patenting rejection for claims 1 and 15 nor arguments was presented in the said rejection. Drawings dated 02/24/2021 are acknowledged. Claims 1-14 and 25-34 are non-elected invention and therefore needs to be shown cancelled in the next response to this office action.



Citation of Pertinent Prior art
a) Nagahisa et al. (US 9,923,546) teaches High-Pass filter circuit (figs.1-8, abstract) and teaches (col.4, lines 20-29) By using the high-pass filter circuit composed of the resistor 2 and the capacitor 1, for example, a high-pass filter circuit having very small cutoff frequency of 10 mHz is achieved.
b) Katsube (US 8,805,314) teaches Filter circuit (figs.1-12, abstract). 
c) Thomas L. Floyd (Electronic Devices Fourth edition, 1996) teaches in pages 839, 850-852) high pass filters wherein components such as e.g. resistor, capacitor value is selected to obtain a cutoff frequency fc (see page 852, example 16-5). 
d) Stanisic et al. teaches (US 20040189319 A1, figs.1-10, abstract) Methods and apparatus for analyzing high voltage circuit breakers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571) 270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONY M PAUL/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        
03/01/2021